UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2424


CHARLENE RAIFORD,

                Plaintiff - Appellant,

          v.

NORTH CAROLINA CENTRAL UNIVERSITY, through the BOARD OF
GOVERNORS OF THE UNIVERSITY OF NORTH CAROLINA; RAYMOND C.
PIERCE, In his individual capacity; LAUREN COLLINS, In her
individual capacity; NICHELLE PERRY, In her individual
capacity,

                Defendants - Appellees,

          and

GEORGE MELVILLE JOHNSON,

                Party-in-Interest.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cv-00548-CCE-JEP)


Submitted:   March 20, 2017                 Decided:   March 28, 2017


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.
Charlene Raiford, Appellant Pro Se.         Kimberly D. Potter,
Assistant Attorney General, Joseph A. Newsome, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Vicente O. De La
Cruz, MELVILLE JOHNSON, P.C., Atlanta, Georgia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Charlene       Raiford         appeals       the    district        court’s     orders

denying Defendants’ summary judgment motion in part, entering

judgment in favor of Defendants after a jury trial, and denying

her postverdict motion for judgment as a matter of law.                                       We

affirm in part and dismiss in part.

       This     court      may       exercise       jurisdiction       only     over       final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral      orders,         28   U.S.C.     § 1292     (2012);     Fed.     R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The summary judgment order Raiford seeks to appeal

is    neither    a    final      order   nor     an    appealable       interlocutory        or

collateral order.               Ortiz v. Jordan, 562 U.S. 180, 184 (2011)

(holding that “a party . . . [may not] appeal an order denying

summary judgment after a full trial on the merits” because that

“order    retains         its   interlocutory         character       as     simply    a    step

along the route to final judgment”).                           Accordingly, we dismiss

this portion of the appeal for lack of jurisdiction.

       Turning       to     Raiford’s      appeal         of    the    jury     verdict      in

Defendants’ favor and the denial of her postverdict motion, we

have reviewed the record and find no reversible error.                                     There

was no abuse of discretion in the district court’s handling of

the     video        deposition,         the        challenged        jury     instructions

accurately conveyed relevant contextual information to the jury,

                                                3
and the evidence supported the jury’s verdict.    Accordingly, we

affirm the judgment.   Raiford v. N.C. Cent. Univ., No. 1:12-cv-

00548-CCE-JEP (M.D.N.C. Oct. 15, 2015).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                                  4